Title: [Diary entry: 16 November 1770]
From: Washington, George
To: 

⟨Friday⟩ 16th. Directing the Canoe ⟨ ⟩ me at the Mouth of the ⟨ ⟩ by the Indians split Island ⟨ ⟩ which I have since found ⟨ ⟩e one distinguished by the ⟨ ⟩t of Redstone &ca. by the ⟨ ⟩eling; I set out with Capt⟨n⟩. ⟨ ⟩n foot, to take a view ⟨ ⟩ a little distance from the ⟨ ⟩ doing this we asscended Hills ⟨ ⟩ to be almost impassable, ⟨ ⟩ the River with stone & ⟨ ⟩ Timber. Back of these ⟨ gro⟩und is very uneven, & ex⟨ ⟩n⟨ ⟩ spots, not very good; ⟨ ⟩ly well Timbered—as far ⟨ ⟩ see into the Country the ⟨ ⟩ his kind. Coming on ⟨ ⟩ split Island Creek) some ⟨ ⟩ on the Mouth, we had ⟨ opportu⟩nity of observing from ⟨ ⟩, which are very high the course of the Creek which Mea⟨n⟩ders through a bottom of fine land especially at the Forks where there appears to be a large body of it. The vail (through which this Creek runs) as far as we coud see up it, appears to be wide, & the Soil of the Hills which confines it good, tho very steep in some places. On this Creek, which heads up a little to the Southward of Redstone Settlement, there is, according to the Indians Acct., & all the accts. I coud get, a great deal of fine land. The Body of flat Land at the Forks is but a very little way from the River in a direct line & may contain

I guess a thousand Acres or more. Below the Mouth of this Creek there is a bottom of pretty good Land but not large and about 5 Miles above at the Mouth of a small run which comes in at the lower point of a Island (& which by mistake I calld, Octr. 23d. Fishing Creek) there is a bottom of as fine land as can possibly be but not large containing not more than two or 300 Acres. At the head of this Bottom & a little below the 2d. cross Creeks we Incampd dista⟨nt⟩ from our last 13 or fourteen Miles. Here it was for the 2d. time that the Indian with me spoke of a fine piece of Land and beautiful place for a House & in order to give me a more lively Idea of it, chalk out the situation upon his Deerskin. It lyes upon Bull Creek, at least 30 Miles from the Mouth, but not more than 5 from the Mouth of Muddy Creek, in an ESE direction. The spot he recommends for a House lyes very high commanding a prospect of a great deal of level Land below on the Creek—the Ground about it very rich & a fine spring in the middle of it about which many Buffaloes use & have made great Roads. Bull Creek according to his Acct. runs parrallel with the long reach in the Ohio—not above 6 or 7 Miles from it, having fine bottoms which widen as it extends into the Country & towards the head of it is large bodies of level rich Land.